Case: 21-10082      Document: 00515927717          Page: 1     Date Filed: 07/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 7, 2021
                                   No. 21-10082
                                 Summary Calendar                          Lyle W. Cayce
                                                                                Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Juan Samuel Rodriguez-Huitron,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 1:20-CR-41-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Juan Samuel Rodriguez-Huitron appeals his guilty plea conviction and
   57-month prison sentence for illegal reentry after removal in violation of 8
   U.S.C. § 1326(a). He asserts that the district court plainly erred in classifying
   his pre-removal Texas conviction for aggravated assault as an aggravated


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10082      Document: 00515927717          Page: 2   Date Filed: 07/07/2021




                                    No. 21-10082


   felony conviction. See § 1326(b)(1)-(2). Specifically, Rodriguez-Huitron
   challenges the district court’s determination that the offense of aggravated
   assault under Tex. Penal Code Ann. § 22.02, which includes reckless
   conduct, constitutes a crime of violence under 18 U.S.C. § 16(a) and thus an
   aggravated felony under 8 U.S.C. § 1101(a)(43)(F).
          Significantly, both the Government and Rodriguez-Huitron have
   conceded that his appellate argument is foreclosed by United States v. Reyes-
   Contreras, 910 F.3d 169, 173-74, 183 (5th Cir. 2018) (en banc), which held that
   the nearly identical elements clause of the “crime of violence” definition
   found in the commentary to former U.S.S.G. § 2L1.2(b)(1) applies to
   knowing or reckless conduct. See also United States v. Gomez Gomez, 917 F.3d
   332, 333-34 (5th Cir. 2019) (applying Reyes-Contreras in determining that a
   Texas aggravated assault offense was a crime of violence under § 16(a)),
   vacated, No. 19-5325, 2021 WL 2519037 (U.S. June 21, 2021). However, the
   Supreme Court recently decided Borden v. United States, No. 19-5410, 2021
   WL 2367312, at *12 (U.S. June 10, 2021), which concluded that offenses with
   a mens rea of recklessness are not encompassed by the elements clause of the
   “violent felony” definition in the Armed Career Criminal Act (ACCA). See
   18 U.S.C. § 924(e)(2)(B)(i). Subsequently, the Supreme Court vacated this
   court’s ruling in Gomez Gomez and remanded for reconsideration in light of
   Borden. Gomez Gomez v. United States, No. 19-5325, 2021 WL 2519037, at *1
   (U.S. June 21, 2021).
          In light of the foregoing, summary affirmance is not appropriate. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
   Accordingly, the Government’s motion for summary affirmance is
   DENIED, and its alternative motion for an extension of time is
   GRANTED. The Government is ORDERED to file its brief within 30
   days after the issuance of the mandate in Borden v. United States.




                                         2